Citation Nr: 0502916	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claim for service connection for bilateral hearing loss and 
tinnitus.  The veteran has also appealed a January 2003 
rating action that denied service connection for a 
psychiatric disability, other than PTSD.

The record discloses that the RO also denied service 
connection for PTSD in the June 2002 rating decision.  The 
veteran submitted a notice of disagreement in August 2002, 
and the RO issued a statement of the case in October 2002.  
The veteran's substantive appeal, received in November 2002, 
referred only to the issues of service connection for 
bilateral hearing loss and tinnitus.  In December 2002, the 
veteran submitted a Statement in Support of Claim in which he 
stated that he wanted to file a "new claim for service 
connection for anxiety and depression in lieu of appealing 
denial of my claim for service-connected post-traumatic 
stress disorder."  By letter dated in October 2004, the 
Board issued a letter advising the veteran that it needed to 
address the question of adequacy of his substantive appeal 
for Board jurisdiction over his claim for service connection 
for PTSD.  The following month, the veteran submitted 
additional medical evidence and indicated that he wanted to 
testify at a hearing on this matter.  Since the veteran never 
filed a substantive appeal addressing the issue of service 
connection for PTSD, the question of adequacy of his 
substantive appeal is not for consideration, and the 
veteran's request for a hearing in this regard is moot.  The 
Board's acceptance of testimony at a hearing in January 2004, 
as to the issue of entitlement to service connection for 
PTSD, was not a determination as to jurisdiction of the 
issue.  The only issues before the Board are as noted on the 
cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a psychiatric disability, bilateral hearing loss and 
tinnitus.  The discharge certificate reflects that his 
military occupational specialty was equipment operator.  As 
such, it is conceded that he worked with heavy machinery and 
undoubtedly was subjected to acoustic trauma.  In addition, 
the Board notes that the service medical records show that 
the veteran was referred to the ear, nose and throat clinic 
with pain and difficulty hearing in the right ear for some 
time.  Bilateral otitis externa was noted in October 1969.  
An audiometric test at a private facility in July 1997 
appears to show that the veteran has bilateral hearing loss.  
The veteran has not been afforded an audiometric test 
following his discharge from service.

The service medical records disclose that the veteran was 
seen on several occasions in service for complaints involving 
problems with his nerves.  Following a VA psychiatric 
examination in February 1998, the pertinent diagnosis was 
mood disorder due to general medical condition.  The Board 
notes that the claims folder was not made available to the 
examiner in conjunction with the examination.  VA outpatient 
treatment records show that the veteran was seen in April 
2002 and the diagnosis was anxiety.  No clinical opinion as 
to the etiology of the psychiatric disability has been 
provided.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a psychiatric 
disability, bilateral hearing loss and 
tinnitus since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded 
VA psychiatric and audiometric 
examinations to determine the nature and 
etiology of any current psychiatric 
disability, bilateral hearing loss or 
tinnitus.  The psychiatric examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current 
psychiatric disability is related to 
service.  The audiologist should provide 
an opinion as to whether any current 
hearing loss or tinnitus is related to 
service, to include acoustic trauma 
sustained therein.  The rationale for all 
opinions expressed should be set forth.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiners in conjunction 
with the examinations.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




